Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Joseph Morschauer, Jr., Esq., residing at Poughkeepsie, in the county of Dutchess, is hereby appointed a member of the committee on character and fitness of applicants for admission to the bar in and for the Ninth Judicial District, in place of Honorable John E. Mack, appointed a justice of the Supreme Court, to serve on such committee during the pleasure of the court; such appointment to take effect June 18, 1930. Present — Lazansky, P. J., Rich, Young, Kapper, Hagarty, Carswell, Seudder and Tompkins, JJ.